Citation Nr: 0326723	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  94-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
the previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The current matter before the Board began with the veteran's 
attempt to reopen his claim in 1992.  A rating action in 
February 1993 determined that new and material evidence to 
reopen the previously denied claim for service connection for 
PTSD had not been submitted.  The statement of the case, 
issued in July 1994, similarly described the issue and found, 
essentially, that the claim had not been reopened.  Following 
receipt of additional evidence and further development, 
including affording the veteran a VA examination in 1998, as 
well as consideration of the Veterans Claims Assistance Act 
of 2000, the RO considered the veteran's claim based on "all 
the evidence of record" in a November 2002 supplemental 
statement of the case, and presumably reopened the claim,  
adjudicating it on a de novo basis.  Nonetheless, the RO 
continued its denial of benefits in the same November 2002 
supplemental statement of the case.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that regardless of the RO's 
action in determining whether new and material evidence has 
been submitted, the Board still has a legal duty to consider 
that same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the current issue to be 
whether new and material evidence has been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for PTSD and, if so, whether all the evidence both 
old and new warrants the grant of service connection.




FINDINGS OF FACT

1.  The RO decline to reopen the previously denied claim for 
entitlement to service connection for PTSD in a March 1990 
decision.  The veteran was notified of that decision, and of 
his appellate rights and procedures in a letter dated in 
April 1990.  The veteran did not appeal this decision.

2.  The additional evidence received since the March 1990 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1990 RO decision denying the reopening of the 
previously denied claim for entitlement to service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
for PTSD was received prior to that date (in an August 1992 
VA form 21-4138 (Statement in Support of Claim)), those 
regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for PTSD.  No 
additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In a March 1990 rating decision, the RO declined to reopen 
the veteran's claim seeking entitlement to service connection 
for PTSD.  The Board, in a December 1989 decision,  denied 
entitlement to service connection for PTSD.  The RO found, in 
essence, that lay statements submitted by the veteran, while 
new, were not material.  The statements-proffered by a co-
worker, friend, and uncle-tended to establish that the 
veteran spoke of his stressors, and appeared changed upon his 
return from active service in Vietnam.  However, the RO noted 
that they did not directly corroborate the presence of an 
inservice stressor.

The underlying Board decision was based on the grounds that 
although available service personnel records showed that the 
veteran did serve in Vietnam with the 533rd (or 553rd) 
Ordnance Company as a 76D20, or Ordnance Supply Specialist, 
the evidence did not then demonstrate that the veteran had 
PTSD or that he had experienced verified stressors while on 
active duty in Vietnam.  The veteran did not argue that he 
had served in combat.  Rather, he admitted he had not and 
professed to experience much survivor guilt over the injury 
and deaths of several friends and close acquaintances in the 
same unit who had done so.  His other stressors were 
similarly non-combat related, including the death of 
civilians, being present in a bar when a grenade was thrown 
in (it did not go off), and an accident in which a soldier 
was killed by a plane propeller.  None of these stressors had 
been verified.  In addition, while the August 1988 VA 
examination report reflected a diagnosis of atypical, 
chronic, and delayed PTSD, the examiner then observed that 
the veteran presented with what appeared to be a somewhat 
atypical but emerging picture of PTSD (emphasis added).

Essentially, therefore, the Board found no verified stressor 
and no supported diagnosis of PTSD.

The veteran was notified of the March 1990 RO decision not to 
reopen the previously denied claim and his procedural and 
appellate rights by an April 1990 letter.  He did not appeal 
this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in August 1992.

In the instant case, the Board finds that medical evidence 
submitted since the March 1990 decision provides a sufficient 
basis to reopen the previously denied claim.  In particular, 
statements from the veteran's treating social worker, dated 
in March 1994, indicate that the veteran meets the criteria 
for a diagnosis of PTSD under the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 1994) (DSM-IV), which is 
presumed to include both adequacy of the PTSD symptomatology 
and sufficiency of a claimed inservice stressor.  See 
38 C.F.R. § 3.304(f), 4.125 (2003); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

In addition, in August 1992, the veteran submitted a 
statement giving further information concerning his stressors 
and providing photocopies of pages of a directory of names of 
the individuals listed as dead on the Vietnam Wall memorial.  
He highlighted the names of two friends who had died in 
Vietnam, one who died while he was there and one who died 
shortly after he left.

The record now contains medical evidence of PTSD that has 
presumably been related to the veteran's experiences while on 
active service in Vietnam.  It now also contains evidence 
that tends to support the occurrence of an inservice 
stressor.  Thus, this evidence is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.

Thus, the Board finds that evidence submitted since the March 
1990 decision provides a basis to reopen this claim.

However, the evidentiary record lacks evidence concerning the 
treatment and diagnoses of PTSD from the veteran's treating 
social worker.  These records are necessary in light of the 
fact that the file contains a report of VA examination, dated 
in March 1998, that specifically finds that the veteran does 
not have PTSD.  In addition, clarification of the March 1998 
VA examination report is required as it does not articulate 
clearly under what criteria the finding of no PTSD was made.  
Finally, the evidentiary record has not been developed to 
determine and confirm recently submitted details concerning 
the veteran's stressors.  For instance, while the pages which 
the veteran submitted purport to be from a directory of those 
names found on the Vietnam Wall memorial, this must be 
confirmed.  Hence, the Board finds that further development 
is required to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that remand to the agency of original jurisdiction for 
additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD will be 
the subject of a later decision.




ORDER

The previously denied claim for entitlement to service 
connection for PTSD is reopened.  To that extent only, the 
claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  The Board has 
reviewed the records and finds that additional development is 
necessary before appellate action may be completed.

First, the veteran has submitted additional details about the 
stressors he avers he experienced as a result of his active 
service in the South Republic of Vietnam.  Yet the RO has not 
attempted to verify these additional details, nor has it 
obtained the history of the units to which he was assigned.  
This must be done.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

Finally, the record presents conflicting diagnoses.  The 
veteran's treatment social worker submitted a statement in 
March 1994 indicating that the veteran meets the criteria 
under DSM-IV for PTSD.  Yet, a March 1998 VA examination 
report finds no diagnosis of PTSD.  The social worker's 
treatment records have not been obtained.  In addition, it is 
not clear from the March 1998 VA examination report the 
criteria used in arriving at the conclusion that the veteran 
does not exhibit PTSD.  It is further noted that no clinical 
tests for the presence of PTSD or any other neuropsychiatric 
disability were undertaken.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Sec'y of VA, supra, as well as 
38 U.S.C.A. §§ 5102, 5013, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.325(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

3.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed PTSD.  The RO should procure duly 
executed authorization for the release of 
private medical records.  The RO should 
then procure copies of records of 
treatment accorded the veteran for his 
claimed PTSD, that are not already of 
record.  In particular, the RO should 
obtain copies of treatment records 
accorded the veteran from Ken Sewell, 
M.S.W., C.S.W., of Troy, New York to 
include any and all inpatient and 
outpatient, and mental hygiene records, 
to include any and all records of 
individual and group therapy.

4.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center (VAMC) Albany, New York, and New 
York, New York, from the veteran's 
discharge in 1966 to the present.  The RO 
should request any and all inpatient and 
outpatient treatment records, and mental 
hygiene records to include any and all 
records of individual and group therapy.

5.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about the following:

?	His duties and location of 
assignment during his service with 
533rd or (553rd) Ordnance Company in 
Vietnam from June 1965 to January 
1966.
?	His encounters with civilian victims 
of the war
?	The incident involving the Air Force 
airmen, two of whom were shot by the 
Viet Cong on a bus going to Saigon.
?	The incident involving a grenade 
being tossed into a bar in Vung Tau.
?	The incident involving the soldier 
who was killed by a plan propeller.
?	His assignment offloading dead 
American soldiers.
?	Any other incident he may wish to 
identify, including the death or 
injury of any fellow service-member 
who may have been known to him.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
the units to which they were assigned, 
places, and events involved as possible, 
including as accurate a date for the 
event as possible, so as to enable the 
service department to verify the 
identified stressors.

6.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors, or from 
individuals including friends or family 
members to whom he may have written 
letters describing the events or friends, 
family members, or service members with 
whom he may have described these events 
immediately after his return from active 
service in Vietnam.

7.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information:

?	The veteran avers, in essence, he 
was exposed to combat-like 
experiences, while he did not 
actually participate in combat, when 
assigned to 533rd (or 553rd, 
handwritten entries in his "201" 
file indicate he was assigned to the 
533rd, but entries in service 
medical records and his DD Form 214 
indicate he was assigned to the 
553rd) Ordnance Company from June 
1965 to January 1966, i.e., he was 
involved in the offloading of bodies 
of dead American soldiers and he was 
exposed to the tense situation of a 
country at war including
o	encounters with civilian 
victims of the war
o	an incident involving Air Force 
airmen, two of whom were shot 
by the Viet Cong on a bus going 
to Saigon.
o	an incident involving a grenade 
being tossed into a bar in Vung 
Tau.
o	An incident involving a soldier 
who was killed by a plane 
propeller.
?	In addition, he avers that many of 
his friends and close acquaintances 
were injured or killed, including:  
[redacted] (door gunner on assault 
helicopter), [redacted],[redacted]
[redacted], [redacted], [redacted], 
and [redacted] and [redacted]
[redacted], whose names are 
reflected on copies of pages 
purportedly taken from the directory 
of names on the Vietnam Wall 
memorial.  Mr. [redacted] died in 
October 1965; Mr. [redacted], Jr., in 
February 1966.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

NOTE:  the veteran's name has changed, 
and the RO should request any searches be 
conducted using any and all spellings of 
the veteran's name, as well as any and 
all identifying numbers including, but 
not limited to, his social security and 
service numbers.

NOTE:  the record presents conflicting 
information concerning his unit of 
assignment.  Handwritten entries in the 
veteran's "201" file indicate he was 
assigned to the 533rd Ordnance Company.  
However, entries in his service medical 
records, as well as his DD Form 214 
consistently reflect he was assigned to 
the 553rd Ordnance Company.  Therefore, 
USACRUR and the RO must confirm his unit 
of assignment and/or search the unit 
records of both units.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

8.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of his claimed PTSD.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.  In making these 
opinions, the examiner is referred 
to the following:
1.	VA examination report dated in 
August 1988 noting that the 
veteran then manifested a 
somewhat atypical but emerging 
picture of PTSD.
2.	Statements submitted by Ken 
Sewell, M.S.W., C.S.W., 
submitted in March and August 
1994, indicating that the 
veteran meets the criteria for 
PTSD under DSM-IV.
3.	VA examination report dated in 
March 1998 finding no PTSD.

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



